Citation Nr: 1720921	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-23 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan



THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on August 5, 2012.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 21, 2013.

3.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 22, 2013.

4.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on February 2, 2013.  

5.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 9, 2014 and July 10, 2014.

6.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 12, 2014.

7.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 13, 2014.

8.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 14, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.D.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from July 1988 to October 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan.  In March 2017, the Veteran testified before the undersigned at a Board Central Office hearing in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran received private medical care by Oaklawn Hospital on August 5, 2012; January 21, 2013; January 22, 2013; February 2, 2013; July 10, 2014; July 12, 2014; July 13, 2014; and on July 14, 2014.

2.  The medical care that the Veteran received was not authorized by VA. 

3.  The private medical care by Oaklawn Hospital on August 5, 2012; January 21, 2013; January 22, 2013; February 2, 2013; July 10, 2014; July 12, 2014; July 13, 2014; and on July 14, 2014, was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

4.  At the time of the private medical care by Oaklawn Hospital on August 5, 2012; January 21, 2013; January 22, 2013; February 2, 2013; July 10, 2014; July 12, 2014; July 13, 2014; and on July 14, 2014, no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services provided by Oaklawn Hospital on August 5, 2012; January 21, 2013; January 22, 2013; February 2, 2013; July 10, 2014; July 12, 2014; July 13, 2014; July 14, 2014; have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations may not be applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding, the agency of original jurisdiction did furnish the Veteran with VCAA compliant notification. Moreover, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  The Board concludes from that review that the requirements for the fair development of the appeal have been met in this case, particularly given the reason for the denial which is undisputed.

Reimbursement

Service connection is in effect for persistent depressive disorder with intermittent major depressive episodes with anxious distress and unspecified neurocognitive impairment, rated as 50 percent disabling; seizure disorder secondary to craniotomy associated with skull loss secondary to craniotomy, rated as 40 percent disabling; skull loss secondary to craniotomy, rated as 10 percent disabling; acne, rated as 10 percent disabling; bilateral claw toes, rated as noncompensable; and craniotomy scar, rated as noncompensable; a combined 80 percent rating is in effect.  

Initially, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care provided during the hospitalizations in question.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to veterans, VA may contract for private care in certain limited circumstances, including cases where a medical emergency exists. 

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of Veterans Affairs] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish certain care, including: "Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility."  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  See Opinion of the VA General Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the Veteran obtained proper authorization for payment of the private medical expenses for the medical treatment in question.  Likewise, although an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission, no such application was made in this case.  Thus, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703; 38 C.F.R. § 17.54.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  The United States Court of Appeals for Veterans Claims (Court) has stated that a second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728.  See Malone v. Gober, 10 Vet. App. 539, 541 (1997). 

The implementing regulation, 38 C.F.R. § 17.120, provides circumstances under which the not previously authorized medical services may be paid.  

The law and regulation provides that payment or reimbursement may be paid when three criteria are met: 

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or
(2) for a nonservice- connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 
(3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or 
(4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47 (i); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542.

The term "emergency treatment" is defined as medical care or services furnished when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, and only until such time as the Veteran can be transferred safely to a VA or other Federal facility.  38 U.S.C.A. §§ 1725(f)(1), 1728(c); 38 C.F.R. § 17.1002.

The record shows that the Veteran was treated on multiple occasions by a private facility, Oaklawn Hospital, for headaches.  The medical record reflects that the Veteran's seizures are preceded by and/or accompanied by the headaches.  There was no prior VA authorization for the treatment.  A letter has been received from the Lead Voucher Examiner from the Battle Creek VA facility which outlines the treatment and nature of the treatment in question.  The Lead Voucher Examiner verified that the Veteran had a total of 26 episodes of care related to his migraines and seizures over the past 36 months and they were ultimately approved except for those dates currently on appeal.  She noted that the Veteran had an issue with transportation as the Veteran was unable to obtain a driver's license due to his seizure disorder.  She indicated that the Veteran lived about 30 minutes from the local VA and one minute from the local emergency facility.  

The Board has reviewed the pertinent medical records showing that the Veteran had multiple admissions for complaints of headaches and other symptoms which he believed were indicative of ongoing seizure activity or seizure activity that was commencing.  He testified with his pastor at a Board hearing.  He stated that he lived very close to the private emergency facility and had transportation issues as far as reaching the VA facility.  It was noted that the Veteran's seizures were serious and it was unsafe to go to VA when he felt a seizure was occurring or imminent.  He was also unable to drive because of his seizures.  He explained that he did sometimes delay treatment because he was unclear as to whether a seizure was beginning and he tried to wait until that happened.  The treatment reports reflect as follows.

On August 5, 2012, the Veteran reported to the emergency room Oaklawn Hospital after having a headache for 4 days.  He said that the headaches had worsened on that day and he was concerned since the headaches were a precursor to the seizures.  He said that the headaches mimic auras before the seizures happen.  The impression was cephalgia, improving; history of seizure disorder; and history of craniotomy secondary to brain tumor.  This claim was denied because the Veteran's headache had been ongoing for one week.  

On January 21, 2013, the Veteran reported to the emergency room with a headache complaint that was better on arrival, but had been worse at home.  The Veteran had presented with headache and flu-like symptoms.  On January 22, 2013, the Veteran reported back to the emergency room presenting with a headache of 4 days duration.  It was noted that he had a history of a brain tumor.  It appears that this claim was denied as the Veteran also had flu-like symptoms and had delayed treatment.

On February 2, 2013, the Veteran reported to the emergency room with a report of left arm pain and weakness as well as numbness.  The Veteran believed that he had a seizure coming on.  He was given resources for a service dog to help him recognize when he was having seizure activity.  This claim was denied as the incident had resolved.  

On July 9, 2014 and until July 10, 2014; on July 12, 2014; on July 13, 2014; and on July 14, 2014, the Veteran was being seen for complaints of seizure activity and headaches.  It was noted that the Veteran had constant headaches for almost two weeks and had experienced frequent seizures.  His father also took him to the VA where he was seen having seizures.  The VA physician indicated that the severe migraines could be contributing to the seizures.  The Veteran had an EEG performed at VA which showed that the Veteran was having right occipital seizures with clear evolution.  The Veteran's claim for these dates was denied because of the long duration of the headaches.

The Veteran submitted supporting lay and medical evidence.  The lay evidence supported the Veteran's statements of the significance and danger of his seizures which were precipitated by headaches and that he needed medical attention.  The medical evidence consists of a February 2017 letter from a VA head of neurology.  He indicated that the Veteran had a very difficult to control seizure disorder.  This disorder required the Veteran to take multiple seizure medications which had required a great deal of management.  In addition, the Veteran's seizures were sometimes difficult to diagnose and might present in atypical ways that can be hard to recognize.  The Veteran had non-convulsive status epilepticus which was a sometimes hard to recognize condition that might be difficult to diagnose as in his case.  The physician indicated that his condition might require continuous EEG monitoring.  He stated that the non-convulsive status required hospitalization and monitoring for treatment which indicated the seriousness of his seizure disorder.  The physician stated that the early treatment of seizures should be pursued to prevent evolution to this state.  Therefore, the Veteran was told to seek early and immediate medical attention when he felt that a seizure might be coming on and that this included seeking urgent medical attention at a nearby medical center.

Due to the nature of the Veteran's seizure disorder and the medical factors that precede the seizures, the first criterion is met. 

It appears that the Veteran's claims have been denied due to the second and third criteria:

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

As noted above, the Veteran delayed treatment on several occasions with headaches of more than one day's duration.  Also, and for the same basic reason, it was essentially determined that the Veteran could have sought VA treatment.

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  With particular review and reference to the VA Chief of Neurology's letter, the Veteran's seizures are serious and may present atypically.  He has been advised to seek early and immediate emergency treatment.  The Board finds credible that in each instance outlined above, the Veteran believed that he was starting to have or about to have a seizure.  As such, emergent treatment was warranted.  The fact that he delayed treatment was not prudent; however, the Veteran has had this seizure disorder for an extended period of time and was operating within his frame of reference.  Thus, it is credible that he delayed treatment because he thought that he did not require it and only had a headache with no seizure being imminent; however, once he felt that the situation had changed and he was going to have a seizure, he went to the emergency facility for treatment.  He did not go to VA because he did not think he was encountering an emergency.  Unfortunately, once he thought he was in an emergency situation, he needed immediate treatment at the facility closer to his home.  Thus, in each instance, there was a medical emergency of such nature that delay would have been hazardous to life or health and the second criterion was met; VA or other Federal facilities were not feasibly available and an attempt to use them before hand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, and the third criterion is met.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  See 38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (emphasis added).  The Board finds credible that the choice of where the Veteran sought treatment was not a matter of preference, but rather a matter of necessity.  

Thus, all three criteria are met with regard to the each hospitalization.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital from January 30, 2006 to February 13, 2006 is granted.

















							(Continued on the next page)

ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on August 5, 2012, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 21, 2013, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on January 22, 2013, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on February 2, 2013, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 9, 2014 and July 10, 2014, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 12, 2014, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 13, 2014, is granted.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private hospital on July 14, 2014, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


